Exhibit 10.1








FIRST AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
among
CSI COMPRESSCO LP,
CSI COMPRESSCO SUB INC.,
and
CSI COMPRESSCO OPERATING LLC,
as Borrowers,


the Guarantors Party Hereto,


BANK OF AMERICA, N.A.,
as Administrative Agent, Issuing Bank, and Swing Line Lender,
and
the Lenders Party Hereto


Dated as of June 26, 2019






















1

--------------------------------------------------------------------------------





This FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “First Amendment”),
dated as of June 26, 2019, is by and among CSI COMPRESSCO LP, a Delaware limited
partnership (the “Company”), CSI COMPRESSCO SUB INC., a Delaware corporation
(“Sub Inc.”), CSI COMPRESSCO OPERATING LLC, a Delaware limited liability company
(“Operating LLC” and collectively with the Company and Sub Inc., the
“Borrowers”), the Guarantors party hereto, the Lenders party hereto, the Issuing
Bank, the Swing Line Lender and BANK OF AMERICA, N.A., a national banking
association, as administrative agent and collateral agent for the Lenders (in
such capacity, “Administrative Agent”).
RECITALS:
A.The Borrowers, the Guarantors, the Lenders and the Administrative Agent are
parties to that certain Loan and Security Agreement dated as of June 29, 2018
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time prior to the date hereof, the “Existing Credit Agreement”; the
Existing Credit Agreement as amended hereby and as may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), pursuant to which the Lenders have made certain credit
available to and on behalf of the Borrowers.
B.    The Borrowers, the Guarantors, the Lenders and the Administrative Agent
desire to amend certain provisions of the Existing Credit Agreement as more
fully described herein.
C.    NOW, THEREFORE, to induce the Administrative Agent and the Lenders to
enter into this First Amendment and in consideration of the promises and the
mutual covenants herein contained, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this First Amendment (unless otherwise indicated). Unless otherwise
indicated, all section references in this First Amendment refer to sections of
the Credit Agreement.
Section 2.    Amendments to Credit Agreement.
2.1    Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended by amending and restating clause (ii) of the definition of “Borrowing
Base” in its entirety as follows:(ii)    the least of (x) $10,000,000, (y) 25%
of the Line Cap and (z) 50% of the net book value of the Eligible Spare Parts
Inventory; minus
2.2    Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
further amended by amending and restating the following definitions in their
entirety as follows:
“Bank Product”: any of the following products, services or facilities extended
to any Obligor or a Restricted Subsidiary of a Borrower and/or a Guarantor by
any Person that (a) at the time it enters into a Bank Product is a Lender or any
of its Affiliates or (b) at the time it (or its Affiliate) becomes a Lender, is
a party to a Bank Product with any Obligor or a Restricted Subsidiary of a
Borrower and/or a Guarantor, in each case in its capacity as a party to such
Bank Product (even if such Person ceases to be a Lender or such Person’s
Affiliate ceases to be a Lender): (i) Cash Management Services; (ii) products
under Hedging Agreements; (iii) commercial credit card,


2

--------------------------------------------------------------------------------





purchase cards and merchant card services; and (iv) other banking products or
services, other than Letters of Credit.
“Covenant Trigger Period”: the period commencing on the day that Excess
Availability is less than $5,000,000 and continuing until the day that (i)
Excess Availability equals or exceeds $5,000,000 and (ii) no Event of Default
has occurred and is continuing, in the case of each of clauses (i) and (ii), for
a period of 30 consecutive days, and a Senior Officer of Borrower Agent shall
deliver a certificate certifying that the conditions set forth in clauses (i)
and (ii) have been satisfied, which shall include the calculations reasonably
satisfactory to Administrative Agent.
“Secured Bank Product Obligations”: Debt, obligations and other liabilities with
respect to Bank Products owing by an Obligor or a Restricted Subsidiary of a
Borrower and/or a Guarantor to a Secured Bank Product Provider; provided, that
Secured Bank Product Obligations of an Obligor shall not include its Excluded
Swap Obligations.
“Secured Bank Product Provider”: (a) Bank of America or any of its Affiliates;
and (b) any Person that (i) at the time it enters into a Bank Product is a
Lender or any of its Affiliates or (ii) at the time it (or its Affiliate)
becomes a Lender, is a party to a Bank Product with an Obligor or a Restricted
Subsidiary of a Borrower and/or a Guarantor, in each case in its capacity as a
party to such Bank Product (even if such Person ceases to be a Lender or such
Person’s Affiliate ceases to be a Lender), provided that such Bank Product is
not secured by the Notes Collateral and such provider delivers written notice to
Administrative Agent, in form and substance reasonably satisfactory to
Administrative Agent, within 10 days following the later of the Closing Date,
June 26, 2019, creation of the Bank Product or the date on which such provider
becomes a Lender, (A) describing the Bank Product and setting forth the maximum
amount to be secured by the Collateral and the methodology to be used in
calculating such amount; (B) agreeing to be bound by Section 13.13; and (C)
designating any Hedging Agreements as Secured Bank Product Obligations to be
pari passu with the Loans to the extent applicable.
2.3    Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
further amended by deleting “and” at the end of clause (d) of the definition of
“Unrestricted Subsidiary”, adding “and” at the end of clause (e) thereof and
adding a new clause (f) as follows:
(f) (i) does not have any Secured Bank Product Obligations outstanding or
otherwise owing by such Person to a Secured Bank Product Provider and (ii) is
not a direct or indirect parent entity of a Restricted Subsidiary with Secured
Bank Product Obligations outstanding or otherwise owing to a Secured Bank
Product Provider.
2.4    Amendment to Section 4.6. The first sentence of Section 4.6 of the Credit
Agreement is hereby amended by replacing the reference to “any Obligor” in such
sentence with the phrase “any Obligor and/or Restricted Subsidiary (as
applicable)”.
2.5    Amendment to Exhibit B (Form of Borrowing Base Report). Exhibit B of the
Credit Agreement is hereby amended and restated in its entirety in the form
attached hereto as Annex A.
Section 3.    Conditions Precedent. This First Amendment shall become effective
on the date (such date, the “First Amendment Effective Date”), when each of the
following conditions is satisfied (or waived in accordance with Section 15.1 of
the Credit Agreement):


3

--------------------------------------------------------------------------------





3.1    The Administrative Agent shall have received from the Lenders, the
Issuing Bank, the Borrowers and the Guarantors, counterparts in accordance with
Section 4.5 of this First Amendment signed on behalf of such Person.
The Administrative Agent is hereby authorized and directed to declare this First
Amendment to be effective when it has received, to the satisfaction of the
Administrative Agent, documents evidencing compliance with the conditions set
forth in this Section 3 or the waiver of such conditions as permitted in Section
15.1 of the Credit Agreement. Such declaration shall be final, conclusive and
binding upon all parties to the Credit Agreement for all purposes.
Section 4.    Miscellaneous.
4.1    Confirmation. The provisions of the Credit Agreement, as amended by this
First Amendment, shall remain in full force and effect following the
effectiveness of this First Amendment. On and after the First Amendment
Effective Date, this First Amendment shall constitute a “Loan Document” for all
purposes of the Credit Agreement and the other Loan Documents. On and after the
First Amendment Effective Date, the terms “Agreement”, “this Agreement”,
“herein”, “hereinafter”, “hereto”, “hereof” and words of similar import, as used
in the Credit Agreement, shall, unless the context otherwise requires, mean the
Credit Agreement, as amended by this First Amendment. Each reference to the
Credit Agreement in the other Loan Documents shall mean the Credit Agreement, as
amended by this First Amendment. The amendments contemplated by this First
Amendment are limited to the items expressly set forth herein.
4.2    Reservation of Rights. The execution, delivery and effectiveness of this
First Amendment shall not, except as expressly set forth herein, (i) constitute
a consent to any action or inaction by the Borrowers or Guarantors, (ii) be a
consent to any other amendment, waiver or modification of any term or condition
of the Credit Agreement or any other Loan Document, nor (iii) prejudice, limit,
impair or otherwise affect or operate as a waiver of any right, power or remedy
which the Administrative Agent or the Lenders may now have or may have in the
future under or in connection with the Credit Agreement or any other Loan
Document (after giving effect to this First Amendment). Nothing in this First
Amendment shall be construed to imply any willingness on the part of the
Administrative Agent or the Lenders to grant any similar or future amendment (or
any consent or waiver) of any of the terms and conditions of the Credit
Agreement or the other Loan Documents.
4.3    RELEASE. EACH OF THE UNDERSIGNED BORROWERS AND GUARANTORS (ON BEHALF OF
ITSELF AND ITS AFFILIATES) HEREBY FOREVER WAIVES, RELEASES, ACQUITS AND
DISCHARGES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL CLAIMS
(INCLUDING, WITHOUT LIMITATION, CROSSCLAIMS, COUNTERCLAIMS, RIGHTS OF SET-OFF
AND RECOUPMENT), SUITS, DEMANDS, DEBTS, ACCOUNTS, CONTRACTS, LIABILITIES,
OBLIGATIONS, JUDGMENTS, DAMAGES, ACTIONS AND CAUSES OF ACTIONS, WHETHER IN LAW
OR IN EQUITY, OF WHATSOEVER NATURE AND KIND, WHETHER KNOWN OR UNKNOWN, WHETHER
NOW OR HEREAFTER EXISTING, THAT THE UNDERSIGNED BORROWERS AND GUARANTORS (AND
EACH OF THEIR AFFILIATES) AT ANY TIME HAD OR HAS, OR THAT ITS SUCCESSORS,
ASSIGNS, AFFILIATES, SHAREHOLDERS AND “CONTROLLING PERSONS” (WITHIN THE MEANING
OF FEDERAL SECURITIES LAWS) HEREAFTER CAN OR MAY HAVE AGAINST THE ADMINISTRATIVE
AGENT, ANY LENDER AND ANY ISSUING BANK OR ANY OF THEIR RESPECTIVE AFFILIATES
(AND EACH OF THEIR RESPECTIVE PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
TRUSTEES AND ADVISORS), IN EACH CASE THROUGH THE FIRST AMENDMENT EFFECTIVE DATE
AND IN CONNECTION WITH THIS


4

--------------------------------------------------------------------------------





FIRST AMENDMENT, THE CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS, ALL OTHER
DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH, AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY.
4.4    Ratification and Affirmation; Representations and Warranties. Each
Borrower and each Guarantor hereby (a) renews, extends, ratifies and affirms its
obligations under, and acknowledges its continued liability under, each Loan
Document to which it is a party and agrees that each Loan Document to which it
is a party remains in full force and effect as expressly amended hereby and (b)
represents and warrants to the Lenders that as of the date hereof, after giving
effect to the terms of this First Amendment:
(i)    all of the representations and warranties contained in each Loan Document
to which it is a party are true and correct in all material respects (without
duplication of any materiality qualifier contained therein), except for
representations and warranties that expressly relate to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such specified earlier date; and
(ii)    (A) no Default or Event of Default has occurred and is continuing and
(B) immediately after giving effect to this First Amendment, no Default or Event
of Default will have occurred and be continuing.
4.5    Counterparts. This First Amendment may be executed by one or more of the
parties to this First Amendment on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed signature page of this First Amendment
by facsimile transmission or in portable document format (.pdf) shall be
effective as delivery of a manually executed counterpart hereof; provided, that
it is understood and agreed that the Borrowers and Guarantors shall each deliver
three (3) original executed signature pages to this First Amendment promptly
after the First Amendment Effective Date. Any signature, contract formation or
record-keeping through electronic means shall have the same legal validity and
enforceability as manual or paper-based methods, to the fullest extent permitted
by Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any similar state law based on the Uniform Electronic Transactions Act.
4.6    Payment of Expenses. The Borrowers agree to pay or reimburse the
Administrative Agent for its reasonable and documented out-of-pocket costs and
expenses incurred in connection with this First Amendment, any other documents
prepared herewith and the transactions contemplated hereby, in each case, in
accordance with Section 3.4 of the Credit Agreement.
4.7    NO ORAL AGREEMENT. THIS FIRST AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE
ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.
4.8    GOVERNING LAW. THIS FIRST AMENDMENT AND ALL CLAIMS SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.


5

--------------------------------------------------------------------------------





4.9    CONSENT TO FORUM; BAIL-IN OF EEA FINANCIAL INSTITUTIONS; WAIVERS BY
OBLIGORS. The provisions of Sections 15.14 and 15.15 of the Credit Agreement are
hereby incorporated herein as though stated in their entirety herein, mutatis
mutandis.
[Signature Page to Follow]


















































6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.
 
BORROWERS:


CSI COMPRESSCO LP
By: CSI Compressco GP Inc.,
its General Partner


By: /s/ Joseph J. Meyer         
Name: Joseph J. Meyer
Title: Treasurer


 
CSI COMPRESSCO SUB INC.


By: /s/ Joseph J. Meyer         
Name: Joseph J. Meyer
Title: Treasurer


 
CSI COMPRESSCO OPERATING LLC


By: /s/ Joseph J. Meyer         
Name: Joseph J. Meyer
Title: Treasurer

































7

--------------------------------------------------------------------------------





GUARANTORS:
CSI COMPRESSCO FINANCE INC.
By: /s/ Joseph J. Meyer

Name: Joseph J. Meyer
Title: Treasurer
CSI COMPRESSCO FIELD SERVICES INTERNATIONAL LLC
By: CSI Compressco Operating LLC,
its sole member
By: /s/ Joseph J. Meyer

Name: Joseph J. Meyer
Title: Treasurer
CSI COMPRESSCO INTERNATIONAL LLC
By: CSI Compressco Operating LLC,
its sole member
By: /s/ Joseph J. Meyer
Name: Joseph J. Meyer
Title: Treasurer


























8

--------------------------------------------------------------------------------





CSI COMPRESSCO HOLDINGS LLC
By:
CSI Compressco Operating LLC,
its sole member

By:    /s/ Joseph J. Meyer            

Name: Joseph J. Meyer
Title: Treasurer
CSI COMPRESSCO LEASING LLC
By:
CSI Compressco Operating LLC,
its sole member

By:    /s/ Joseph J. Meyer            

Name: Joseph J. Meyer
Title: Treasurer
CSI COMPRESSION HOLDINGS, LLC
By:
CSI Compressco Sub Inc.,
its sole member

By:    /s/ Joseph J. Meyer            

Name: Joseph J. Meyer
Title: Treasurer
ROTARY COMPRESSOR SYSTEMS, INC.
By:    /s/ Joseph J. Meyer            

Name: Joseph J. Meyer
Title: Treasurer


















9

--------------------------------------------------------------------------------





AGENT AND LENDERS:


BANK OF AMERICA, N.A.,
as Administrative Agent, Issuing Bank, Swing Line Lender and Lender


/s/ Terrance O. McKinney
Name: Terrance O. McKinney
Title: Senior Vice President


















































































10

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as a Lender


/s/ J. Devin Mock
Name: J. Devin Mock
Title: Authorized Officer
























































































11

--------------------------------------------------------------------------------





Annex A
[See attached.]
































































































12

--------------------------------------------------------------------------------





a101image1.gif [a101image1.gif]
Borrowing Base Number:    ____
Borrowing Base Date:    ________


Borrowing Base Certificate
 
 
 
Loan Number
AAA00
CSI Compressco LP
 
Trade AR
Beginning AR Balance (AR balance from Prior BBC)
−


−


Sales (+)
−


−


Credit Memos (-)
−


−


Adjustments (+)
−


−


Adjustments (-)
−


−


Net Collections - Includes Non NR Cash (-)
−


−


Discounts (-)
−


−


Non A/R Cash (+)
−


−


Unapplied Cash (-)
−


−


Gross Accounts Receivable
−


−


Ineligible A/R
 
 
Past due
−


−


Aged Credits
−


−


Cross-Aged
−


−


Contra
−


−


Debit Memo & Chargeback
−


−


Finance Charge
−


−


Concentration
−


−


Bankruptcy/Credit Hold
−


−


COD/Cash
−


−


Foreign
−


−


Government
−


−


Intercompany
−


−


Excess of AR
−


−


Other Ineligibles
−


−


Total Ineligible A/R
−


−


Net Eligible A/R
−


−


Advance Rate
85
%
85
%
Net Eligible A/R @ Adv %
−


−


Less: Dilution Reserve
−


−


Less: Other Availability Reserve
−


−


Eligible A/R @ Adv %, net of Availability Reserves
−


−


Sub Limit
N/A


N/A


A/R Availability (Item A)
−


−



[___]% Effective Advance Rate




13

--------------------------------------------------------------------------------





Beginning Inventory Balance (Inventory balance from Prior BBC)
−


−


Purchases (+)
−


−


Sales (-)
−


−


Adjustments (+)
−


−


Adjustments (-)
−


−


Gross Inventory
−


−


Ineligible Inventory
 
 
Obsolete, Defective, etc.
−


−


Governmental Authority Standards
−


−


Consignment
−


−


Negotiable Document of Title
−


−


Possession of Bailee/ Warehouseman
−


−


Not Covered by Reasonably Acceptable Insurance
−


−


Other Ineligibles
−


−


Total Ineligible Inventory
−


−


Net Eligible Inventory
−


−


Advance Rate
50
%
50
%
Net Eligible Inventory @ Adv % (Sub-total)
−


−


Sub Limit (Least of (a) $10,000,000, (b) 25% of Line Cap and (c) Sub-total)
−


−


Gross Inventory Availability
−


−


Less: Inventory Reserve
−


−


Less: Rent and Charges Reserve
−


−


Less: Other Availability Reserve
−


−


Net Inventory Availability (Item B)
−


−





Gross Availability (Sum of Item A and Item B)
 
−


Line Amount
 


$50,000,000


ADJUSTED GROSS AVAILABILITY (Lesser of Gross Availability and Line Amount)
 
−


Suppressed Availability
 
−


 
 
 
Revolving Loan Balance
 
−


Letters of Credit
 
−


AP Amount to Vendors with Lien/Security Interests
 
−


Availability Block
 
N/A


Loan Exposures
 
−











































14

--------------------------------------------------------------------------------







NET AVAILABILITY/ (SHORTFALL)
 
−





The undersigned represents and warrants that:
(A) The information provided above and in the accompanying supporting
documentation is true, complete and correct, and complies in all material
respects with the conditions, terms and covenants of that certain Loan and
Security Agreement dated as of June 29, 2018 (as amended prior to the date
hereof, the “Credit Agreement”) by and among CSI Compressco LP, a Delaware
limited partnership (the “Partnership”), CSI Compressco Sub Inc., a Delaware
corporation (“Sub Inc.”), CSI Compressco Operating LLC, a Delaware limited
liability company (“Operating LLC” and collectively with the Partnership and Sub
Inc., the “Borrowers”), certain subsidiaries of the Borrowers named as
guarantors therein, the financial institutions party from time to time therein
as Lenders, Bank of America, N.A., in its capacity as administrative agent and
collateral agent for the Lenders (in such capacities, “Administrative Agent”)


(B) The representations and warranties of the Obligors set forth in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects as of the date hereof.


CSI COMPRESSCO LP
By:
CSI Compressco GP Inc.,
its General Partner

By:
    
Name:
Title:



Date:____________________________


If this document is being transmitted electronically, the undersigned
acknowledges that by entering the name of its duly authorized officer on the
Certificate, that officer has reviewed the Certificate and affirmed the
representations, warranties and certifications referenced above.




15